Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-9 and 16-17 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of species a. (i.e. Compounds of Formula (I)) in the reply filed on 12/12/2022 is acknowledged. The examiner searched the elected species of Formula (I) and stopped the search when a prior art was found. The search is ongoing. Note that applicant’s invention is very broad. The examiner recommends that applicants review their invention to avoid another prior art rejection. This can be done by amending either variable R1 or variable R2 in the chemical Formula (I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. WO2007016392 A2 (equivalent to U.S. Pat. No. 7,473,784).  Cited reference teaches the following compound that is the same as applicants when applicants compound of Formula (I) has the following substituents:
X = bond; R1 = pyrrolidinyl; W1 = W2 = W3 = CH; and R2 = substituted oxazolyl.

RN   924287-10-5  HCAPLUS     
CN   Benzothiazole, 6-[4-(4-fluorophenyl)-5-oxazolyl]-2-(1-pyrrolidinyl)-  (CA
     INDEX NAME)
  

    PNG
    media_image1.png
    228
    381
    media_image1.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.  It is recommended that applicants recite specific heteroaryl or specific heterocycle in claim 1.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 06/29/2021, 04/02/2021 and 01/22/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Objection
Claims 4-9 and 17 are objected to as being dependent upon a rejected base claim, but may be allowable after further search if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that the search is ongoing. 
Claim 8 is objected to because of the following informalities: The use of abbreviation “HD” is confusing since it can be interpreted in differ ways. It should read as Huntington’s disease.  Appropriate correction is required.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



December 21, 2022